DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claims 19 and 20 recites “…the single tablet having a least one of a mediation…” It is believed that the claim intends to recite a medication.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
Page 10, Line 15 recites a desiccant body 106 shown in Figure 2. This is not shown in Figure 2. Reference number 106 is shown in Figure 7. 
Page 15, Line 11 recites Figure 10 has rigid pull tab body 144 and flexible pull-tab body 146. These reference numbers are not shown in the drawings. 
Page 19 Line 11 recites adhesively affixed “145”. Page 19 Lines 5 and 11 recite flexible pull-tab body 146.  These reference numbers are not in the drawings.
Page 20, Lines 15 and 16 recites barrier material 290. This reference number is not shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 11, 17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 20, the claims recites “the frustro-conical shape having a length greater a [sic] standard size tablet length and less than twice the standard size tablet length.” This is indefinite. 
As far as can be determined, there is no such thing as a “standard size tablet length”. There are numerous tablets, pills, capsules, pastilles, and other shapes for medicines. None of which may be considered ‘standard’. Applicant also does not define the term ‘standard size tablet length’. It is also not disclosed how the frustroconical height that appears to accommodate a single tablet. 
Therefore, the claim is indefinite. For the purposes of examination, it will be assumed that any shape capable of accommodating a single tablet will suffice to meet the limitations of the claim. 
Claim 10 recites the limitation "the closure surface" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, the claim reads as follows:  
 17. The tablet container as recited in claim 1, wherein the desiccant body is a first desiccant body and further comprising a second desiccant body, the second desiccant body disposed within the interior of the jacket and adjacent the open end of the jacket body.

This is indefinite. It is unclear how the desiccant body (singular) is itself a first desiccant body and further comprises a second desiccant body. It is believed that the desiccant body comprises a first desiccant body and a second desiccant body, wherein the second desiccant body is disposed within the interior of the jacket adjacent the open end of the jacket body. Appropriate correction is required. 
Claim 18 recites “interior rim” on Page 27, Line 12. There is insufficient antecedent basis for this limitation in the claim. The claim previously recited “interior shelf.” This language is repeated in Claim 20, Page 28, Line 19.
Claim 20, Page 28, Line 9 recites “… wherein the desiccant body is disposed bounds the open end of the jacket and is disposed between the cover and a rim…” This is ungrammatical. Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hekal (US 6279736).
Regarding Claim 1, Hekal discloses a tablet container (20), comprising a rigid jacket with a closed end (cavity 24) with an open end and an interior. Hekal also discloses a cover (base portion 10) seated on the open end of the jacket. Finally Hekal discloses and a desiccant body (Col. 4 Lines 32-41, and Claims 1 and 3) disposed within the jacket to impound residual moisture retained within the jacket interior subsequent to fixation of the cover to the open end of the jacket.
Regarding Claim 2, Hekal discloses the jacket has a frusto-conical shape tapering from the open end to the closed end of the jacket, the frusto-conical shape capable of accommodating a single tablet (4) as discussed in Col. 3 Lines 48-51. 
Regarding Claim 5, Hekal discloses the jacket/cover portion is composed of polyvinyl chloride (Col. 3 Line 53). 
Regarding Claims 7 and 8, Hekal discloses the cover includes a flexible material, specifically a peelable aluminum foil material (Col. 3 Lines 51-53). 
Regarding Claim 15, Hekal discloses the desiccant body comprises a desiccant material for impounding moisture disposed within the jacket interior subsequent to sealing the tablet container from the external environment; and an adhesive material for retaining the cover against the open end of the jacket subsequent to sealing the tablet container from the external environment. This may be seen as the desiccant may be combined with UV-cured adhesive material as discussed in Col. 6 Lines 16-26. 
Regarding Claim 17, Hekal discloses the desiccant body comprises a first and second desiccant wherein the first desiccant is in both the base/cover and the jacket/cavity as discussed in Col. 9 Lines 11-24. 
Regarding Claim 19, Hekal discloses a single medication tablet (4) disposed within the interior of the jacket. 
Regarding Claim 21, Hekal discloses a multi-pack of tablet containers.  
Claims 1, 7, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 3343897).
Regarding Claim 1, Keller discloses a tablet container (5) comprising a rigid jacket (6) with a closed end, an open end, and an interior. Keller also discloses a cover (9) seated on the open end of the jacket and a desiccant body (22, 27) disposed within the jacket to impound residual moisture retained within the jacket interior subsequent to fixation of the cover to the open end of the jacket.
Regarding Claim 7, Keller discloses the cover (9) includes a flexible material (i.e. is made of a tear off webbing material). 
Regarding Claim 19, Keller discloses a single medication tablet disposed within the interior of the jacket. 
Regarding Claim 21, Keller discloses a unit dose multi-pack (37) comprising a plurality of tablet containers as recited in claim 1.
Claims 1, 6, 7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 2015/0259115).
Regarding Claim 1, Yeh discloses a container capable of holding a tablet comprising a rigid jacket (20) with a closed end, an open end (21), and an interior. Yeh also discloses a cover (10) seated on the open end of the jacket. Yeh also discloses a desiccant body (30 held within tap 15) disposed within the jacket to impound residual moisture retained within the jacket interior subsequent to fixation of the cover to the open end of the jacket.
Regarding Claim 6, Yeh discloses the cover comprises a pull-tab body having a sealing portion (tap 15 and projection 16) and a lever portion (13). Yeh discloses the sealing portion abuts the open end of the jacket, and lever portion is laterally offset from the sealing portion. Yeh further discloses the desiccant body (30) disposed on the sealing portion so as to fix the cover to the open end of the jacket and hermetically separate the interior of the jacket from external environment (Paragraph 0027). 
Regarding Claim 7, Yeh discloses the cover includes a rigid material. 
Regarding Claim 9, Yeh discloses the cover rigid material is plastic (Paragraph 0025). 
Regarding Claim 11, Yeh discloses the desiccant body (tap 15 holding desiccant 30) fixes the cover to the open end of the jacket and hermetically separating the interior of the jacket from external environment. 
Regarding Claim 12, Yeh discloses the desiccant body bounds the open end of the jacket. 
Regarding Claim 13, Yeh discloses the desiccant body is disposed between the cover and a rim extending about the open end of the jacket.
Regarding Claim 14, Yeh discloses the desiccant body bounds the open end of the jacket and is disposed between the cover and a rim extending about the open end of the jacket.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 3343897) as applied to claim 1 above, and further in view of Heath (US 6588180).
Regarding Claim 3, Keller discloses the open end of the jacket has a rim extending about an aperture, the aperture in communication with the interior of the jacket for dispensing therefrom a tablet. Keller does not disclose the closed end of the jacket has a planar surface for marking tablet container with an indicia associated with a tablet hermetically sealed within the interior of the jacket.
Heath discloses a similar tablet container comprising a cover (16) and a frustro-conical body (tapering width that gradually increases towards the opening as discussed in Col. 6 Lines 32-34). Heath discloses the closed end of the jacket has a planar surface (13) with an indicia (20) associated with a tablet hermetically sealed within the interior of the jacket. Keller and Heath are analogous inventions in the art of tablet containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tablet container of Keller with the indicia on the closed end of the jacket as disclosed in Heath in order to include a manufacturer logo, dosage, or active ingredient amount molded on the container (Col. 4 Lines 30-35). 
Regarding Claim 4, both Keller and Heath disclose the jacket is formed from an inedible material. While Heath does not disclose the jacket is crush resistant or crush-proof, a person having ordinary skill in the art would be capable of modifying the strength of the container based on the intended contents. As specified in Heath, certain dosage forms are particularly fragile and responsive to physical forces (Col. 6 Lines 52-.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hekal (US 6279736) as applied to claim  above, and further in view of Braverman (US 3780856).
Regarding Claim 10, Hekal discloses the limitations of Claim 1 as discussed above. Hekal does not disclose the cover includes an indicia surface opposite the closure surface, the indicia surface having an indicia associated with a tablet hermetically sealed within the interior of the jacket. 
Braverman discloses a similar tablet container with a rigid body (20) and a removable cover (22) wherein the cover includes an indicia surface opposite the closure surface, the indicia surface having an indicia associated with a tablet hermetically sealed within the interior of the jacket. 
It would have been obvious for one having ordinary skill in the art to modify the cover member of Hekal to have indicia as disclosed in Braverman in order to provide writing or other instructions to the patient associated with the medication (Col. 3 Lines 12-17). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20150259115) as applied to claim 1 above, and further in view of Perlman (US 5620662).
Regarding Claim 16, Yeh discloses cover has a periphery with: a first arcuate segment with a first radius of curvature (at grip portion 13) and a second arcuate 
Perlman discloses a similar hinge-lid cap comprising a first lateral segment extending between the first arcuate segment and the second arcuate segment; and a second lateral segment laterally opposite the first lateral segment and extending between the first arcuate segment and the second arcuate segment, the second lateral segment being oblique relative to the first lateral segment. Yeh and Perlman are analogous inventions in the art of hinge lid containers with sealing means underneath the cover.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge-lid cap shape as seen in Yeh with the lateral segments as disclosed in Perlman as this represents an obvious variation in the shape of the lifting tab. Modifying the shape of the lifting tab represents the simple substitution of one known lifting tab shape for another that would only provide predictable results in the operation of the hinged lid in providing another known means of prying the lid off a hermetically closed container. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 3343897) as applied to claim 1 above, and further in view of Dai (US 2014/0209488).
Regarding Claim 18, Keller discloses the limitations of Claim 1 as discussed above. Keller also discloses the jacket has an interior shelf (23) extending about its interior and adjacent to the closed end of the jacket. Keller also discloses the desiccant is disposed within the shelf and a lid (pervious paper 26) seated on the desiccant between the interior shelf and the open end of the jacket. Keller does not disclose the desiccant is a desiccant basket with a lid having a plurality of vents.  
Dai discloses a similar container with a desiccant wherein the desiccant (4) is held within a basket (5) having vents (openings 2) in the bottom of the vial (Figure 5) and is similarly held by an interior shelf (12). Keller and Dai are analogous inventions in the art of medicine containers with vented holding means for desiccants.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desiccant holding means of Keller to be a desiccant basket as disclosed in Dai in order to hold the desiccant in place within the container and remove any risk the desiccant will be erroneously taken as medicine by the elderly or children (Paragraph 0014). In addition, the cap/basket prevents the direct contact between the drying agent and the medicine, thereby reducing contamination of the drying agent to the medicine (Paragraph 0015). A person having ordinary skill in the art would also recognize that the orientation of the basket may be reversed so that a lid has the plurality of vents oriented upwards as this . 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2015/0259115) as applied to claim 1 above, and further in view of Stiene (US 2010/0140116).
Regarding Claim 22, Yeh discloses the limitations of Claim 1 as discussed above. Yeh also discloses a seal member (17) fixing the cover to the open end of jacket Yeh does not disclose the seal member comprises a telltale material. Stiene discloses a similar container having a desiccant wherein the desiccant comprises an indicator whose color changes when exposed to moisture (Paragraph 0076). Yeh and Stiene are analogous inventions in the art of hinge lid containers with desiccants.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the desiccant material included in a seal member (tap 15) of Yeh to include a telltale material as discussed in Stiene in order to provide an indicator to a user whether the contents have been compromised by environmental factors (Paragraph 0021). 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following claim 20 drafted by the examiner is considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

a rigid jacket with a closed end, an open end, and an interior; 
a cover seated on the open end of the jacket; and 
a desiccant body disposed within the jacket to impound residual moisture retained within the jacket interior subsequent to fixation of the cover to the open end of the jacket; 
the jacket has a frusto-conical shape extending between the open end and the closed end of the jacket; 
the frusto-conical shape having a vertical height greater than a major axis of the tablet and less than twice the major axis of the tablet; wherein 
the jacket is crush-proof and is formed from a polymeric material; wherein 
the cover comprises a pull-tab body having a sealing portion abutting the jacket open end and a lever portion laterally offset from the sealing portion; 
wherein the cover includes a flexible material and a rigid material, the flexible material including a metallic foil abutting the open end of the jacket and extending laterally therefrom and the rigid material including a polymeric material overlaying the open end of the jacket and extending laterally therefrom; wherein 
the desiccant body bounds the open end of the jacket and is disposed between the cover and a rim extending about the open end of the jacket, the desiccant body comprising: 
an adhesive material for retaining the cover against the open end of the jacket; wherein 
the jacket has an interior shelf extending about its interior and adjacent to the closed end of the jacket; and further comprising 
a desiccant basket disposed within the interior of the jacket and supported by the interior shelf of the jacket; 
a lid seated on the desiccant basket between the interior shelf and the open end of the jacket, the lid having a plurality of vents for fluid communication between a desiccant disposed within the desiccant basket and the interior of the jacket; and
the tablet is a single tablet disposed within the interior of the jacket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736